Case 1:17-cr-00596-GBD Document 133-2 Filed 09/08/20 Page 1 of 3




                      EXHIBIT B
          Case 1:17-cr-00596-GBD Document 133-2 Filed 09/08/20 Page 2 of 3



                                        Port Authority NY/NJ Police K-9 Unit
                                       Resume for PO Frank Aresta, Jr. and K9 Cedo

Handler: Police Officer Frank Aresta, Jr. #2077 Employee # 42202
       Date of Appointment: 2/5/2001
       Date of Appointment to K-9 Unit: 4/14/2008

K-9 Cedo - # K9-51
       Birth Date:                                 4/8/2007
       Country of Birth:                           Slovakia
       Certified Narcotic Detection Dog:           7/18/2008

Employer:
       Port Authority New York/New Jersey Police Department
       241 Erie Street Jersey City, NJ 07310
       February 5, 2001 to Present

Contact Numbers:
        646-856-6157             DEA Mobile Phone
        646-879-1384             PAPD Mobile Phone
        908-352-0136             Port Newark K9 Center

Education:
        8/96-1/99        New Jersey City University BS in Criminal Justice
        8/95-5/96        Attended Benedictine College (Atchison, Kansas)
        9/91-9/95        Raritan High School (Hazlet, NJ) General Study

Law Enforcement Experience:
       7/14/14 to Present - Assigned To DEA Task Force NYFD- D35
       2/5/01 to Present - Port Authority NY/NJ Police Officer
       6/1998 to 2/5/01 - Pt. Pleasant Beach Special II Police Officer
       5/1997 to 4/1998 - Pt. Pleasant Beach Parking Enforcement Officer

Law Enforcement Training:
       Port Authority NY/NJ Police Academy- Sea Girt, NJ 6/2001
       Port Authority NY/NJ K9 Academy – Port Newark, NJ 4/15/2008 – 7/19/2008
       Basic Course for Police Officers – Ocean County Police Academy 5/2000
       Case Law Update for Canine Handlers – John H. Stamler Police Academy 10/10/2014
       Commercial Vehicle Interdiction – 4:20 Group -- 6/27/17 – 6/29/17
       Operation Pipeline Training – Camden County Police Academy 5/18/2016-5/20/2016
       Drug Enforcement Administration Task Force Officer Orientation 11/18/2015—11/20/2015
       Criminal Interdiction and Vehicle Concealment – NY/NJ Hidta --Essex County Police Academy 11/22/2013
       Drug Interdiction Assistance Program (DIAP) – NJ State Police 5/7/2012 – 5/9/2012
       Drug Recognition: Understanding & Manufacturing-Union County Police Academy 2/9/2012
       K9 Arrest, Search and Seizure Update – Mercer County Police Academy 12/22/2011
       Hidden Assets in Vehicles – 4:20 Group – 7/12/2011 – 7/14/2011
       DEA Advanced Concealment & Trap Initiative Course – 3/24/2011- 3/25/2011
       Hidden Assets in Commercial Motor Vehicles- 4:20 Group-- 4/13/2010-- 4/15/2010
       JETWAY Interdiction Course—USDOJ DEA 4/30/2009
       DEA Drug Field Testing—7/31/08
       First Aid for Canines –2008
       DEA Hidden Compartments --2008
       PATRIOT Training -- 2008
       PATH Desk Officer Training—2007
       PATH Command Court Officer Training—2007
       Loronix Video Manager Training – 2006
       NJ State Police Hazardous Materials-- Level 1 First Responder Awareness --2000
       Basic Course for Class II Police Officers-Cape May County Police Academy-1998


                                                                                 Aresta 3503-01
                    Case 1:17-cr-00596-GBD Document 133-2 Filed 09/08/20 Page 3 of 3



Law Enforcement Training: Continued

         New Jersey Regional Community Policing Institute-10 Module Course- 1998
                 1)      Orientation to Community Policing
                 2)      Cultural Diversity
                 3)      Community Organizing and Partnership
                 4)      Conflict Resolution
                 5)      Crime Prevention
                 6)      Community Resources and Services
                 7)      Problem Solving Strategies
                 8)      Strategic Planning
                 9)      Program Management/Research Skills
                 10)     Ethical Issues in Community Policing

Professional Organizations:
        Police Benevolent Association
        Law Enforcement Torch Run for Special Olympics (State Committee Member)
        United States Police Canine Association Region 15


K9 Course of Study:
          The course of study for Narcotic Detection was to introduce the K-9 to the Scents of Marijuana, Cocaine, Heroin, XTC, and
Methamphetamine. The K-9 was able to find these narcotic substances as a result of the intense training received. All of the “hides”
for the K-9, after initial imprinting, were in locations unknown to this handler and K9.
          The training did consist in the team being involved in over 200 searches for the above listed substances. A positive indication
by the K-9 scratching, biting, or barking was given on the searches. Masking agents such as dog food, liquid soap, bacon, turkey,
parmesan cheese, coffee, duct tape, chicken bones, liverwurst, etc, were used to distract the K-9. However, these agents did not
distract K-9 from making an indication.
          During training, specialized training was received from the following: Red Bank Veterinary Hospital and DEA.
          Subsequent training was given with K-9 for the Detection of odor of a controlled dangerous substance on currency. K-9
Certification of Detection of Narcotic Tainted Currency is available on Video Tape.



Recertification Evaluations:
         Recertified:    05/7/2009-05/8/2009     Port Authority Police K9 Academy
         Recertified:    10/6/2009-10/7/2009     Port Authority Police K9 Academy
         Recertified:    09/21/2010-09/23/2010 Port Authority Police K9 Academy
         Recertified:    01/26/2011 – 01/27/2011 Port Authority Police K9 Academy
         Recertified:    06/04/2011       USPCA Region 15 Narcotic Scent Trial NJSP Newark Station
         Recertified:    04/14/2012       USPCA Region 15 Narcotic Scent Trial NJSP Newark Station
         Recertified:    07/25/2013 – 07/26/2013 Port Authority Police K9 Academy
         Recertified:    03/31/2014- 04/02/2014 Port Authority Police K9 Academy
         Recertified:    10/31/2014              Port Authority Police K9 Academy
         Recertified:    06/09/2015              Port Authority Police K9 Academy
         Recertified:    01/11/2016              Port Authority Police K9 Academy
         Recertified:    11/10/2016              Port Authority Police K9 Academy
         Recertified:    08/02/2017              Port Authority Police K9 Academy




                                                               K-9 Cedo

                                                   Narcotic and Currency Seizures


                                                                                                        3503-01 Page 2 of 17
